Exhibit 10.44

 

RETENTION AND SEVERANCE BENEFIT AGREEMENT

 

WHEREAS, LECG, LLC (hereinafter “Company”) and Deanne M. Tully (hereinafter
“Employee”) have agreed that Employee’s employment as General Counsel &
Secretary will end on June 30, 2010 (hereinafter “Separation Date”); and

 

WHEREAS, the Company desires to provide an incentive to Employee for Employee to
remain with Company until the Separation Date, and continue to provide services
to Company in Employee’s current position;

 

NOW, THEREFORE, based on the above representations, the parties hereby enter
this Retention and Severance Benefit Agreement (hereinafter the “Severance
Agreement”) as follows:

 

1.             Consideration From Employee.  In order to qualify for the
severance benefits set forth in Paragraph 2 below, Employee must satisfy the
following conditions:

 

a.     Employee must remain employed with Company through the Separation Date,
except that if Employee is terminated by Company without cause prior to the
Separation Date, Employee shall remain eligible for the full benefits set forth
in paragraph 2 below provided that Employee has reasonably satisfied the terms
of this Severance Agreement as of the date of termination.  In the case of a
termination by the Company without cause prior to the Separation Date, the date
of Employee’s termination shall become the Separation Date for all provisions of
this Severance Agreement.  For purposes of this Severance Agreement, “cause”
shall mean: (i) commission of a felony or a crime involving moral turpitude or
the commission of any other act of omission involving dishonesty or fraud with
respect to the Company or any affiliate thereof or involving harassment of or
discrimination against any employees of the Company or any affiliate thereof;
(ii) misappropriation of funds or assets of the Company or any affiliate thereof
for personal use; (iii) continued substantial and repeated neglect of Employee’s
duties 30 days after receipt of written notice from the Chairman of the Board
describing such neglect; (iv) gross negligence or willful misconduct in the
performance of Employee’s duties after written notice from the Chairman of the
Board, and such failure has not been cured within 10 days after Employee’s
receipt of notice thereof; (v) conduct constituting a material violation of the
Company’s Code of Business Conduct and Ethics, as determined by the Company’s
Board of Directors.

 

b.     With respect to a separate portion of the severance benefits, Employee
must achieve certain performance metrics as mutually agreed upon by Employee and
the Executive Vice President and Head of HR and Operations on behalf of the
Company (hereinafter “Performance Based Severance”).  The Company’s Chief
Executive Officer and the Executive Vice President and Head of HR and Operations
shall determine if such metrics have been reasonably achieved by the Separation
Date and shall so advise Employee in writing.

 

1

--------------------------------------------------------------------------------


 

c.     With respect to another separate portion of the severance benefits
(hereinafter the “Discretionary Severance”), the Company’s Chief Executive
Officer and Chairman of the Board shall determine if Employee is eligible for
all or some of the Discretionary Severance based on the following criteria:
(i) Employee working with the executive management team to assist in integrating
the Company with its merger partner; and (ii) Employee assisting in the
transition of the legal functions.  In the event the Employee’s performance has
fallen below satisfactory with respect to the Discretionary Severance criteria,
the Chief Executive Officer shall provide a written communication to Employee
notifying Employee of any such deficiency.  Employee shall be provided a
reasonable opportunity to cure any deficiencies in performance included in such
notice.  Should Employee fail to cure such deficiencies in performance in a
reasonable time period, Company shall so notify Employee in writing.

 

d.     On or after the Separation Date, Employee must sign a general release in
the form substantially similar to that as set forth in Exhibit A hereto and not
revoke the release during the seven day revocation period.  Employee will be
provided the final version of the general release on the Separation Date, and
will be provided up to 45 days to consider that release.  Once signed by
Employee, that release shall be considered an exhibit to, and incorporated by
reference into, this Severance Agreement.  Should Employee fail to sign the
release during the 45 day consideration period, or revoke the release during the
seven day revocation period, Employee shall not receive any severance benefits
descried herein.

 

2.             Severance Benefits.  Company shall provide to Employee the
following Severance Benefits:

 

a.     Severance Pay.  Within 16 days of Company’s receipt of the release  
described in Paragraph 1 above , Company shall pay to Employee in a lumps sum,
less standard deductions and withholdings:

 

(i)            the sum of one hundred and fifty thousand dollars ($150,000.00);
and

 

(ii)           provided the performance metrics have been reasonably met as of
the Separation Date, the additional sum of seventy-five thousand dollars
($75,000.00) as Performance Based Severance; and

 

(iii)         in the absence of written notice advising Employee of a failure to
cure a deficiency as specified in paragraph 1.c above, the additional sum of
seventy-five thousand dollars ($75,000.00) as Discretionary Severance.

 

b.     COBRA reimbursement.  If Employee remains employed with the Company
through the Separation Date, Employee’s eligibility for Company health insurance
will terminate effective July 1, 2010.  If Employee elects to participate in
COBRA continuation coverage, Company shall cause to be paid the full cost of
Employee’s COBRA premium, including any dependents currently covered under

 

2

--------------------------------------------------------------------------------


 

Employee’s health insurance, commencing on July 1, 2010 through and including
June 30, 2011.  At that time, Employee may elect to continue COBRA coverage at
Employee’s own expense, subject to COBRA’s eligibility requirements.

 

c.     Unamortized sign on bonus.  Employee shall not be obligated to repay any
sum representing Employee’s unamortized sign on bonus with the Company.

 

3.             Effect on Compensation and Benefits.  This Severance Agreement
shall not affect Employee’s rights to any other benefits provided by law, or
rights under other agreements (such as equity agreements), or vested benefits
under any retirement plan maintained by Company.

 

4.             No Admissions of Wrongdoing or Liability.  The parties agree that
the execution of this Severance Agreement and/or the payment of money or
benefits required by this Severance Agreement shall not be construed as an
admission of wrongdoing or liability by either party.

 

5.             Confirmation of Existing Employee Obligations.  Employee
understands and agrees that this Severance Agreement and attached release does
not cancel or otherwise diminish any of Employee’s post-employment obligations
under any employment agreement with the Company (or any predecessor or affiliate
of the Company) to which the Employee is a party, including, but not limited to,
obligations relating to confidentiality or the protection of confidential
information of the Company, as well as non-disclosure and Company ownership of
trade secrets and intellectual property.

 

6.             At-Will Employment.  Nothing it this Severance Agreement shall
alter the at-will nature of Employee’s employment, meaning either Employee or
Company may terminate Employee’s employment at any time, with or without cause
or notice.

 

7.             Attorneys’ Fees.  In the event either party initiates litigation
to enforce the provisions of this Severance Agreement, the prevailing party
shall be entitled to recover his or its costs and expenses, including reasonable
attorneys’ fees.

 

8.             Knowing and Voluntary Agreement.  The parties agree that each has
had an adequate opportunity to consult legal counsel regarding this Severance
Agreement, that each has read this Severance Agreement and fully understands its
terms and legal effect and that each is entering into this Severance Agreement
knowingly, voluntarily, freely and without coercion.

 

10.          Binding Effect.  This Severance Agreement shall be binding upon the
parties and their respective heirs, administrators, representatives, executives,
successors and assigns, and shall inure to the benefit of these parties, and
each of them.

 

11.          Governing Law.  This Severance Agreement is governed by the laws of
the state of California.

 

3

--------------------------------------------------------------------------------


 

12.          Complete Agreement.  The parties understand and agree that this
Severance Agreement, including the attached release, incorporates the entire
understanding among the parties with respect to severance and recites the sole
consideration for the promises exchanged herein.  This Severance Agreement
expressly supersedes any and all prior written or oral agreements,
understandings, covenants or promises between the parties regarding the subject
matter addressed herein.  No modification of this Severance Agreement shall be
effective unless in writing and executed by both parties.  In negotiating this
Severance Agreement, no party has relied upon any representation or promise
except those expressly set forth herein.

 

 

Date:

March 9, 2010

 

/s/ Deanne M. Tully

 

 

 

Deanne M. Tully

 

 

 

 

 

 

 

 

 

 

 

LECG, LLC

 

 

 

 

 

 

 

 

Date:

March 9, 2010

 

By:

/s/ Garrett F. Bouton

 

 

 

Name: Garrett F. Bouton

 

 

 

Title: CHAIRMAN OF THE BOARD OF DIRECTORS

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE BY EMPLOYEE

 

WHEREAS, Deanne M. Tully (hereinafter “Employee”) has entered into a Retention
and Severance Benefit Agreement (hereinafter “Severance Agreement”) with LECG,
LLC (hereinafter “Company”), executed by Employee on                   , 2010;
and

 

WHEREAS, in exchange for certain specific severance benefits provided for in
that Severance Agreement, Employee has agreed to provide this general release
(hereinafter “Release”) with respect to those specific benefits identified as
                         ;

 

THEREFORE, in consideration for those specific severance benefits identified in
these recitals and provided by Company to Employee pursuant to the Severance
Agreement, Employee agrees as follows:

 

1.             Release by the Employee.  Employee hereby fully and forever
releases and discharges the Company, its benefit plans, officers, directors,
employees, agents, members, affiliates, parent entities, successors and assigns
from liability for claims, causes of action and obligations of every nature
whatsoever, including, without limitation, claims of negligence, breach of
contract, wrongful discharge, intentional torts, defamation, and violation of
federal, state or local laws, among which are laws which prohibit discrimination
on the basis of race, color, national origin, religion, sex, age, disability and
other protected traits, such as the Title VII of the Civil Rights Act of 1964,
the Americans With Disabilities Act, and the California Fair Employment and
Housing Act.  This Release covers claims, known or unknown, which are based upon
any act, event or failure to act which occurred before the date on which this
Release is signed and becomes effective, except claims for vested pension
benefits or other claims which cannot, as a matter of law, be released. 
Employee expressly waives and relinquishes all rights and benefits afforded by
Section 1542 of the Civil Code of the State of California, or any analogous
state or federal law, and does so understanding and acknowledging the
significance of such specific waiver of Section 1542. Section 1542 of the Civil
Code of the State of California states as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release, Employee expressly acknowledges that
this Release is intended to include in its effect, without limitation, all
claims which the Employee does not know or suspect to exist at the time this
agreement is signed, and that this Release contemplates the extinguishment of
any such claim or claims.

 

Employee understands and agrees that, by entering into this Release s/he is
waiving any rights or claims that s/he might have under the Age Discrimination
in

 

5

--------------------------------------------------------------------------------


 

Employment Act, as amended by the Older Workers Benefit Protection Act, and that
s/he is not waiving any rights or claims that may arise after the date s/he
executes this Release.

 

2.             Additional Employee Agreements.  Employee understands,
acknowledges and agrees to the following provisions, each of which is a material
part of this Release, and a condition of the Company’s entering into the
Severance Agreement:

 

·      That the payments the Company has agreed to provide in the Severance
Agreement and identified herein include payments to which Employee would not be
entitled were it not for that Agreement.

 

·      That s/he has been given a reasonable period of time (not to exceed 45
days) to consider whether or not to sign this Release, and/or acknowledges that
s/he has been advised of his right to that 45-day period (and has voluntarily
waived it, if this Release is signed in less than 45 days) and that s/he has not
been pressured to sign this Release in a shorter period of time.

 

·      That s/he has received Exhibit 1, attached, describing the positions and
ages of those employees in his job class who are laid off and eligible for the
severance program, as well as any employees in his job class that were not laid
off.

 

·      That no promises or representations except those contained in the
Severance Agreement have been made to the Employee in connection with the
termination of her employment.

 

·      That s/he has read and understands each and every provision in this
Release and has been advised to consult with an attorney in connection with his
consideration of this Release, and that s/he is entering into this Release
voluntarily and of his own free will.

 

·      That s/he has not filed any complaints against the Company in any court,
nor any charges with any governmental agency (such as the EEOC, the DFEH, or
Labor Commissioner), before signing this Release.

 

3.             Non-Disparagement.  Employee agrees that s/he will not make any
disparaging statements to any current, former or potential customers,
contractors, vendors or employees of the Company, to any media or to any other
person about the Company, its parent and their affiliates, their officers,
directors, shareholders and employees. A disparaging statement is any
confidential information or false or misleading communication that, if
publicized, would cause, or tend to cause, the recipient

 

6

--------------------------------------------------------------------------------


 

of the communication to question the business condition, integrity, competence,
good character or product quality of the person or entity to whom the
communication  relates.

 

4.             Covenant Not To Sue.  Employee represents and warrants that he
will not file any legal proceedings against any released party on the basis of
any claims within the scope of the releases contained in this Release.  Employee
also agrees not to permit any other entity to instigate or cause any legal
proceedings to be filed against a released party as to any claims within the
scope of this Release. This covenant not to sue does not bar Employee from
filing a charge with the EEOC or the California Department of Fair Employment
and Housing.  However, in the event such charge is filed, Employee agrees that
this Release waives any claim to damages asserted by, or on behalf of, Employee
in such charge and that Employee will not be entitled to any monetary relief. 
This covenant not to sue also does not apply to a lawsuit to determine the
validity of this Release as applied to claims under the ADEA.

 

5.             Governing Law.  This Release shall be construed and enforced in
accordance with the laws of the California, without regard to its choice of law
principles.

 

THE EMPLOYEE MAY REVOKE THIS RELEASE AT ANY TIME FOR A PERIOD OF SEVEN (7) DAYS
AFTER THE DATE OF SIGNING BY THE EMPLOYEE.  TO REVOKE THIS RELEASE, THE EMPLOYEE
SHOULD RETURN HIS COPY OF THE RELEASE ALONG WITH A SIGNED STATEMENT OF
REVOCATION TO THE SR. MANAGER EMPLOYEE RELATIONS/BUSINESS PARTNERING, HUMAN
RESOURCES, IN EMERYVILLE, CALIFORNIA.

 

 

BY THE EMPLOYEE:

 

 

 

 

 

 

 

 

Date

 

7

--------------------------------------------------------------------------------

 